Citation Nr: 0602864	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-05 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to November 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied 
entitlement to service connection for hepatitis C.  A hearing 
was held before the undersigned at the RO in April 2004.  In 
April 2005, the Board remanded this matter for additional 
development.  


FINDING OF FACT

Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between his hepatitis C and 
service.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has complied with the notice and assistance requirements 
of the VCAA.  Notice letters in October 2002 (prior to the 
initial RO decision denying service connection) and January 
2004 outlined what is needed to establish entitlement to 
service connection for hepatitis C, and informed the 
appellant of his and VA's responsibilities in developing this 
claim.  The RO's December 2002 decision, the March 2003 
statement of the case (SOC), the April 2005 Board remand, and 
the August 2005 supplemental SOC (SSOC) explained what the 
record showed and why the claim was not granted.  The October 
2002 and January 2004 notice letters both specifically 
advised the appellant to tell VA of any additional 
information or evidence that he would like VA to obtain and 
to send any information describing additional evidence or the 
evidence itself to VA.    

Here, full notice preceded the initial rating decision, and 
the content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VA correspondence, the RO 
decision, the SOC, the Board remand, the SSOC specifically 
advised the veteran of the type of evidence that was 
necessary to establish his claim, asked him to assist in 
obtaining any outstanding medical records, and asked him to 
identify any other evidence or information supporting his 
claim.  The purpose behind the notice requirement is 
satisfied, as the appellant has been afforded a meaningful 
and full opportunity to participate in the processing of his 
claim.  

Regarding the duty to assist, the RO obtained service medical 
records and records of postservice treatment the veteran 
received for his hepatitis C.  Additional development has 
been undertaken to ensure that all pertinent medical records 
were secured and associated with the claims file.  In 
November 2002, VA sent a letter to an identified doctor, 
soliciting any pertinent records.  VA sought and obtained (in 
June 2005) with medical opinion as to the likely etiology of 
the veteran's hepatitis C.  In April 2004, the appellant 
submitted additional evidence (with a waiver of RO review).  
He has not identified any further pertinent evidence 
outstanding.  VA's assistance obligations are satisfied.  The 
appellant is not prejudiced by the Board's proceeding with 
appellate review.  Mayfield, 19 Vet. App. 103 (2005).


II. Factual Background

The veteran's service medical records, including the report 
of his November 1974 examination for separation from service, 
reveal no complaints or findings indicative of hepatitis C.  
The veteran received inservice inoculations.

Post service records show no transfusion or surgery.  The 
veteran denied illicit drug use and other risk factors for 
hepatitis C. 

Hepatitis C was first diagnosed in 2001.

The veteran asserts that his hepatitis C is due to inservice 
contact with the blood of contaminated servicemen.  He 
maintains that this could have occurred when he was 
inoculated with a jet inoculation gun, when he came into 
contact with blood from a serviceman who attempted suicide, 
or through contaminated utensils used by a military dentist.  
In support of his contentions, he submitted numerous 
articles, including medical literature and studies, 
addressing the potential risk of exposure to hepatitis C 
incurred by the use of jet gun inoculation devices. 

The report of a June 2005 VA opinion indicates that the 
veteran's claims file and service medical records were 
reviewed.  The examiner stated that the veteran was diagnosed 
hepatitis C antibody positive in September 2001.  In 
comments, the examining physician stated the following:  

It is my opinion that while it is 
probably possible it is distinctly 
unlikely that this veteran got hepatitis 
C from the mass immunizations using jet 
injectors in the early 1970s.  There is 
no scientific evidence or documentation 
that he got hepatitis C from the mass 
immunizations using the jet injectors in 
the 1970s.

III.  Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran asserts that he contracted hepatitis C, which was 
not diagnosed until 2001, through exposure to the hepatitis C 
virus while he was in service.  He concedes that hepatitis C 
was not diagnosed or manifested during service, but notes 
that a test for hepatitis C was not in use until the 1990s.  
While he admits he does not know exactly how he contracted 
the condition, he reports a number of risk factors for 
hepatitis C during service, including through contaminated 
dental  instruments, contact with blood from soldier who 
attempted suicide, and the receipt of inoculations through a 
jet injector.  None of the reported risk factors has been 
verified.  

Service medical records do not include any medical findings 
or abnormal studies indicative of hepatitis, and do not 
document any of the veteran's reported risk factors for 
hepatitis.    

The first medical evidence that the veteran was exposed to 
hepatitis C is not until after 2001 when the disease was 
diagnosed.  There is no competent (medical) evidence of 
record that relates the relatively recently diagnosed 
hepatitis C to any event, injury, or disease in service.  A 
careful review of all VA and private medical records revealed 
no opinion linking the veteran's hepatitis C to service or to 
a risk factor therein.  While the veteran has submitted 
medical literature noting a greater than average rate of 
hepatitis among Vietnam era veterans and the possibility that 
hepatitis may be spread through inoculations performed with 
the use of jet injectors, the Board points out that the 
literature does not conclude that service members acquired 
bloodbourne illnesses such as hepatitis C as a result of the 
jet injectors.  Furthermore, the medical literature presented 
by the appellant is general in nature, and it does not 
address the specific situation involving the veteran's 
condition and a possible link to his period of service. 

To the contrary, the record contains a statement from a VA 
doctor, who examined the veteran in June 2005 and offered a 
medical opinion that does address the specific issue of the 
likely etiology of the veteran's hepatitis.  This VA examiner 
indicated that while it might be possible, "it is distinctly 
unlikely that this veteran got hepatitis C from the mass 
immunizations using jet injectors in the early 1970s." 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the June 2005 medical opinion merits substantial 
probative weight.  The opinion was given by a doctor who 
examined the veteran and had the benefit of a review of the 
veteran's entire claims file.  There is still no objective 
evidence that the veteran, as argued, developed hepatitis C 
due to some inservice activity.  The June 2005 VA medical 
opinion, specific to the veteran's case, outweighs the import 
of the general literature provided by the appellant showing a 
statistically higher incidence of hepatitis C in Vietnam 
veterans, and a possible communicability of hepatitis through 
jet injectors. 

The only evidence purporting to show a connection between the 
veteran's service and his hepatitis C is in his own 
allegations.  Because he is a lay person, his opinions as to 
medical nexus are not competent evidence.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2  Vet. App. 492, 
494 (1992).  

In summary, there is no competent medical evidence supporting 
the veteran's allegation that his current hepatitis C is 
related to service.  Furthermore, a VA doctor has 
specifically concluded it is distinctly unlikely that 
inservice jet injectors used in the 1970s were cause of the 
veteran's hepatitis C.  The preponderance of the evidence is 
against his claim, and it must be denied.  Gilbert v. 
Derwinski, supra., 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


